Order entered June 9, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-01012-CR

                                 UNDRE JONES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-52314-V

                                          ORDER
       The Court REINSTATES the appeal.
       On April 13, 2016, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. On June 1, 2016, we received volumes 1 through 9 of the
reporter’s record. On June 2, 2016, we received “supplemental volume 8” of the reporter’s
record. Because findings are no longer necessary, we VACATE the April 13, 2016 order.
       Because the June 2 supplemental volume 8 of the reporter’s record appears to be a
duplicate of volume 8 of the reporter’s record filed June 1, we STRIKE the June 2 supplemental
volume 8 as duplicative.
       We ORDER the reporter’s record filed as of the date of this order.
       .


                                                     /s/   LANA MYERS
                                                           JUSTICE